United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NEW JERSEY HEALTHCARE SYSTEM,
East Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-310
Issued: November 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 13, 2009 appellant filed a timely appeal from an August 14, 2009 decision
of the Office of Workers’ Compensation Programs in which a hearing representative affirmed a
January 15, 2009 schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she is entitled
to a schedule award for her accepted lumbar strain and right lateral epicondylitis.
On appeal counsel contends that the opinion of Dr. Thomas K. Bills, Board-certified in
orthopedic surgery, should not be given special weight because it is speculative and
unrationalized and because he performed no motor or grip strength testing.

FACTUAL HISTORY
On February 24, 2003 appellant, then a 67-year-old accountant, filed a traumatic injury
claim, alleging that on February 20, 2003 she injured her back when she tripped on a computer
wire. The Office accepted the conditions of lumbar sprain and right lateral epicondylitis and she
returned to regular duty.
Appellant filed a schedule award claim on August 6, 2004. In a March 29, 2004 report,
Dr. David Weiss, an osteopath, noted the history of injury and appellant’s complaint of daily
radiating low back pain and stiffness and right elbow pain with stiffness and swelling. He stated
that her daily activity was restricted in regard to household duties and self-care. On physical
examination of the lumbar spine, there was paravertebral muscle spasm and tenderness with
diminished range of motion with strength testing of the gastrocnemius musculature and hip
flexors 5/5 bilaterally and a normal sensory examination of both lower extremities. Examination
of the right elbow demonstrated tenderness and flexion-extension of 145/145 degrees, pronation
of 80/80 degrees and supination of 80/80 degrees. Muscle strength testing of the biceps and
triceps musculature was 5/5. Grip strength testing demonstrated 16 kilograms (kg) of force on
the right and 28 kg of force on the left. Dr. Weiss stated that he rated impairment under the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).1 From Table 16-34, appellant had a 20 percent grip
strength deficit and, under Table 18-1, a right upper extremity pain-related impairment of 3
percent, for a total 23 percent right upper extremity impairment. He also found pain-related
impairments of three percent for each lower extremity.
In an October 4, 2005 report, Dr. Andrew Merola, a Board-certified orthopedic surgeon
and Office medical adviser, reviewed Dr. Weiss’ report. He advised that the findings on
examination did not conform to the physical therapy notes or other medical records. Dr. Merola
recommended further evaluation.
The Office determined that a conflict in medical evidence had been created between the
reports of Dr. Weiss and the Office medical adviser, and referred appellant to Dr. Robert Dennis,
a Board-certified orthopedic surgeon, for an impartial evaluation. In a January 17, 2006 report,
Dr. Dennis reviewed the statement of accepted facts and medical record and noted appellant’s
complaint of constant, severe pain in the right elbow, right knee and back, radiating into both
legs with numbness. Appellant could not grip anything with her right hand or sit for long periods
of time, and had difficulty performing household chores. Examination of the lumbar spine
demonstrated obvious congenital scoliosis and mild limitation of motion but no referred pain and
no evidence of radiculopathy, and five negative straight leg raising tests. The right elbow
revealed a large birthmark extending from the shoulder to the anterior aspect of the elbow
represented by slight discoloration and thickening of the skin on the volar aspect of the arm and
forearm. Dr. Dennis noted that Dr. Weiss did not discuss either of these conditions. He advised
that grip strength testing showed a great deal of voluntary limitation of maximal effort but
demonstrated no difference in the two hands. Range of motion was normal. Dr. Dennis
diagnosed preexisting, unrelated and unaltered scoliosis in the thoracolumbar spine; degenerative
1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

changes of the lumbar spine causing restricted motion; no current evidence of sciatica or
radiculopathy in the lower extremities whatsoever; no evidence of sensory motor, or reflex
changes in either lower extremity that would cause a permanency determination; historic sprain
of the right elbow, possibly work related, without any current definable residual that could be
attributed to post-traumatic changes other than pain of a minimal degree about the medial
epicondyle of the right elbow which was not ratable; preexisting birthmark with some tightening
of the skin of the anterior aspect of the right arm and forearm; no evidence of radiculitis and
resolved cervical sprain. In answer to specific Office questions, he advised that maximum
medical improvement had been reached several years prior and in accordance with the A.M.A.,
Guides, appellant had no permanent impairment due to her accepted conditions.
In reports dated February 26 and March 16, 2006, Dr. Merola reviewed the report of
Dr. Dennis and agreed that appellant had no impairment. In a March 25, 2006 report, a second
Office medical adviser, Dr. Henry Magliato, also Board-certified in orthopedic surgery, reviewed
the medical evidence and agreed that appellant had zero impairment.
By decision dated June 5, 2008, the Office found the weight of medical opinion was
represented by Dr. Dennis. It denied appellant’s claim for a schedule award.
Appellant, through her attorney, requested a hearing. In an August 23, 2006 decision, an
Office hearing representative found that a conflict in medical opinion did not arise between
Dr. Weiss and the first Office medical adviser. Therefore, Dr. Dennis was an Office referral
physician; but a conflict in opinion was created between Dr. Weiss and Dr. Dennis. The hearing
representative remanded the case to the Office to schedule an impartial evaluation.
On March 23, 2007 the Office referred appellant to Dr. Bills, Board-certified in
orthopedic surgery, for an impartial evaluation.2
In an April 18, 2007 report, Dr. Bills described the history of injury and reported
appellant had been in a motor vehicle accident in December 2006, sustaining several rib fractures
and injuries to her left knee. He noted his review of the medical record including the reports of
Dr. Weiss and Dr. Dennis. Physical examination demonstrated a normal gait with no atrophy of
the upper and lower extremities and full range of motion of the cervical, thoracic and lumbar
spines, both shoulders, elbows and wrists. There was a positive impingement sign at the right
shoulder, and examination of the right elbow demonstrated lateral epicondylar tenderness with
no swelling, warmth, instability or crepitus present and a normal sensory examination. Bilateral
lower extremity examination demonstrated mild crepitus with range of motion, no instability or
effusion and normal neurologic examination. Dr. Bills concluded that appellant had no
permanent impairment related to the February 20, 2003 employment injury.
By report dated June 1, 2007, Dr. Morley Slutsky, an Office medical adviser Boardcertified in occupational and preventive medicine, noted that he had not been provided with a list
2

The record reflects that appellant was referred to Dr. Nasser Ani, a Board-certified orthopedic surgeon, for an
impartial evaluation; however, appellant was examined by an associate of Dr. Ani. It is well established that the
physician selected to conduct an impartial examination must conduct the evaluation. See D.A., 61 ECAB __
(Docket No. 09-936, issued January 13, 2010); Shirley L. Steib, 46 ECAB 309 (1994).

3

of the accepted conditions. He noted that Dr. Bills did not provide goniometer readings for his
range of motion findings or explain his finding of normal neurologic examination in both upper
extremities. On June 11, 2007 the Office asked Dr. Bills to provide range of motion
measurements in accordance with the A.M.A., Guides, and further explain his examination
findings. On July 26, 2007 it asked that an Office medical adviser review Dr. Bills’ April 18,
2007 report, and by report dated July 30, 2007, Dr. Magliato reviewed the medical evidence and
advised that appellant had zero impairment.
In an August 8, 2007 decision, the Office found that appellant was not entitled to a
schedule award.
On August 13, 2007 appellant, through her attorney, requested a hearing.
In a November 13, 2007 decision, an Office hearing representative remanded the case to
the Office to obtain a supplemental report from Dr. Bills, as was requested.
On November 28, 2007 the Office asked that Dr. Bills provide clarification of his
examination. In a June 13, 2007 report, received by the Office on January 14, 2008, Dr. Bills
advised that he did not measure appellant’s range of motion with a goniometer but that her range
of motion was entirely normal, and that this comported with the A.M.A., Guides. He stated that
he did not perform two-point discrimination, protective sensibility, and light touch examination
as these were subjective, and advised that, if further impairment evaluation was needed, a
reexamination should be scheduled.
By report dated February 11, 2008, Dr. Slutsky noted his review of the medical record
including the reports of Dr. Weiss, Dr. Dennis and Dr. Bills. He indicated that, as all physicians
found normal right upper extremity range of motion, and that Dr. Dennis reported suboptimal
effort on grip strength testing, appellant had no ratable right upper extremity impairment.
Dr. Slutsky also noted that both Dr. Bills and Dr. Dennis found no evidence of sensory, motor or
reflex changes in either lower extremity and therefore there was no ratable lower extremity
impairment.
In a February 13, 2008 decision, the Office denied appellant’s claim for a schedule
award.
On February 20, 2008 counsel requested a hearing. Appellant described her physical
conditions and stated that Dr. Dennis conducted a very brief physical examination, and that
Dr. Bills did not examine her.
Appellant was not present at the hearing held on June 25, 2008. Counsel argued that
Dr. Bills’ examination was insufficient for schedule award purposes.
By decision dated August 27, 2008, an Office hearing representative found Dr. Bills’
opinion incomplete, and remanded the case to the Office to refer appellant to Dr. Bills for
reexamination.
On October 16, 2008 the Office referred appellant to Dr. Bills for further examination
and clarification of his opinion. In an October 29, 2008 report, Dr. Bills noted appellant’s
4

complaints of bilateral knee pain, lower back pain and right elbow pain and weakness in the right
arm. Physical examination demonstrated a normal gait with no atrophy in her upper or lower
extremities and a right thoracolumbar scoliosis. Dr. Bills provided specific range of motion
findings for the cervical, thoracic and lumbar spines, shoulders, elbows, wrists, hips, knees and
ankles and wrists was normal.3 Right shoulder examination demonstrated no instability,
swelling, erythema or warmth, and no detectable elbow joint effusion. Evaluation of both knees
revealed no effusion or instability in any plane in either knee with mild crepitus on range of
motion. Neurologic examination of both upper and lower extremities was entirely within normal
limits, including determination of muscle strength, reflexes and sensation. Dr. Bills reviewed a
September 16, 2005 lumbar spine x-ray that demonstrated thoracolumbar scolosis to the right
and diffuse spondylolitic changes in the thoracolumbar spine. He advised that, based on his
examinations of April 18, 2007 and October 29, 2008, his review of the medical records
including the reports of Drs. Weiss, Dennis and Slutsky, and the statement of accepted facts,
appellant sustained a lumbosacral strain and traumatic lateral epicondylitis of the right elbow
when she fell on February 20, 2003, that she was treated appropriately, and had reached
maximum medical improvement with regard to these injuries on April 21, 2003. Dr. Bills
concluded that, based on appellant’s physical examination, the expected ranges of motion and
examination parameters found in the A.M.A., Guides, appellant had no impairment with regard
to the February 20, 2003 employment injuries and that her ongoing symptomatology was
consistent with preexistent degenerative disease in her knees and spine.
In a January 5, 2009 report, Dr. Magliato, an Office medical adviser, stated that, based on
Dr. Bills’ October 29, 2008 report, appellant had no ratable impairment.
In a January 15, 2009 decision, the Office found the opinion of Dr. Bills to constitute the
weight of medical evidence. It denied appellant’s claim for a schedule award.
On January 21, 2009 counsel requested a hearing that was held on May 27, 2009.
Appellant testified that she returned to full duty after the February 20, 2003 employment injury.
She described her current physical condition, stating that she had limited use of her right arm that
was very weak and painful, that her right knee was in constant pain, and that she could not
perform self-care or household duties. Appellant stated that at the April 17, 2007 examination,
Dr. Bills performed a very brief examination and that, when purportedly examined by him again
on October 29, 2008, she was examined by a different person, who took no measurements, and
performed a brief examination. Counsel argued that Dr. Bills’ opinion was insufficient to carry
special weight as he had not examined appellant in October 2008 and did not perform a proper
evaluation.
By decision dated August 14, 2009, an Office hearing representative found that Dr. Bills
properly assessed appellant and provided a comprehensive evaluation. She affirmed the
January 15, 2009 decision.

3

Dr. Bills provided specific measurements noting that each measurement met the expected value.

5

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,4 and its
implementing federal regulations,5 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.6 For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used
to calculate schedule awards.7 For decisions issued after May 1, 2009, the sixth edition will be
used.8 It is the claimant’s burden to establish that he or she sustained a permanent impairment of
a scheduled member or function as a result of an employment injury.9
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.11
ANALYSIS
The Board finds that appellant has not established permanent impairment based on her
accepted right lateral epicondylitis and lumbar strain. The Office determined that a conflict in
medical opinion arose between Dr. Weiss, an attending osteopath, and Dr. Dennis, an Office
referral physician who is Board-certified in orthopedic surgery. It referred appellant to Dr. Bills
for an impartial evaluation.
In an October 29, 2008 report, Dr. Bills provided a reasoned opinion on permanent
impairment based on appellant’s accepted conditions of right lateral epicondylitis and lumbar
strain. In a comprehensive report, he noted his previous examination in April 2007, reviewed the
record, including the statement of accepted facts, and provided thorough findings on
examination. Dr. Bills provided right upper extremity range of motion measurements, which
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

Tammy L. Meehan, 53 ECAB 229 (2001).

10

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

11

Manuel Gill, 52 ECAB 282 (2001).

6

were normal, and found that neurologic examination of both the upper and lower extremities was
entirely within normal limits, including determination of muscle strength, reflexes and sensation.
He concluded that, upon review of the fifth edition of the A.M.A., Guides, appellant had no
ratable impairment.
Regarding appellant’s argument that Dr. Bills did not perform grip strength
measurements, the A.M.A., Guides does not encourage the use of grip strength as an impairment
rating because strength measurements are functional tests influenced by subjective factors that
are difficult to control and the A.M.A., Guides for the most part is based on anatomic
impairment. The A.M.A., Guides do not assign a large role to such measurements. Only in rare
cases should grip strength be used, and only when it represents an impairing factor that has not
been otherwise considered adequately.12 While Dr. Weiss advised that appellant had 20 percent
right upper extremity impairment due to grip strength deficit, he did not provide a sufficient
explanation as to why 20 percent impairment was assigned. Dr. Dennis explained that
appellant’s grip strength testing showed a great deal of voluntary or purposeful limitations of
maximal effort but found no difference between her two hands. This formed a basis for the
conflict in medical opinion Dr. Bills was asked to resolve.
Dr. Weiss awarded appellant three percent pain-related impairments for the right upper
extremity and each lower extremity. The fifth edition of the A.M.A., Guides allows for an
impairment percentage to be increased by up to three percent for pain under Chapter 18, if an
individual appears to have a pain-related impairment that has increased the burden on his or her
condition slightly.13 A formal pain assessment, however, is to be performed in accordance with
Chapter 18.14 Dr. Weiss did not provide a formal pain-related impairment assessment in
accordance with Chapter 18.
It is appellant’s burden to establish that she sustained permanent impairment of a
scheduled member or function as a result of the accepted employment injury.15 Dr. Bills
provided a comprehensive, well-rationalized evaluation as reflected in his October 29, 2008
report. He clearly set forth findings on examination, reviewed the record and explained his
conclusion that appellant had no impairment due to the February 20, 2003 employment injury.
Dr. Bills’ report is entitled to the special weight accorded an impartial examiner and constitutes
the weight of the medical opinion.16 Appellant did not meet her burden of proof to establish that
she sustained permanent impairment for her accepted right lateral epicondylitis and lumbar
strain.

12

Mary L. Henninger, 52 ECAB 408 (2001).

13

T.H., 58 ECAB 334 (2007).

14

A.M.A., Guides, supra note 1 at 573.

15

Tammy L. Meehan, supra note 9.

16

See Sharyn D. Bannick, 54 ECAB 537 (2003).

7

CONCLUSION
The Board finds that appellant did not establish that she is entitled to a schedule award
for her right lateral epicondylitis or lumbar strain.
ORDER
IT IS HEREBY ORDERED THAT the August 14, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

